Citation Nr: 9909743	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  95-22 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from October 1991 to September 
1994.  This appeal arises from a January 1995 rating decision 
of the Winston-Salem, North Carolina Regional Office (RO).  
The case was remanded from the Board to the RO in May 1997 
for additional development of the evidence.


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
to show that he currently suffers from a left knee 
disability.

2.  The veteran's claim of entitlement to service connection 
for a left knee disability is not plausible.

3.  The veteran currently has a chronic low back disability 
that was first manifest during service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  A low back disability was incurred during service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background.

The service medical records show that on the March 1991 
enlistment examination, no history of back or left knee 
disability was reported.  On examination, the lower 
extremities and spine were clinically evaluated as normal.  

In December 1991, the veteran complained of back pain of 3 
days duration.  Back pain had started when the veteran was 
lifting vegetable crates.  Pain was increased with lifting.  
On examination of the back to include the thoracic spine and 
deltoid area, there was no edema, distress, deformity or 
muscle spasm.  There was slight pain on palpation.  Range of 
motion of the trunk was full.  The assessment was 
musculoskeletal strain.  

In February 1992, the veteran complained of left knee 
problems of 3 months duration.  He reported pain along the 
sides of the knee.  There was no previous history of knee 
problems.  On examination, the veteran was in no apparent 
distress.  There was no crepitus, swelling, bruising, or 
tenderness.  Upon palpation, McMurray's was negative.  Vagus 
and varus examinations were normal.  The assessment was rule 
out strained left knee.

An April 1994 medical board report indicates that the veteran 
was evaluated for recurrent left ankle strains.  General 
physical examination was considered to be free of complaint 
and the focus of the attention was directed to the feet and 
the left ankle.  

On the May 1994 separation examination, the lower extremities 
and spine were clinically evaluated as normal.  Under summary 
of defects and diagnoses, the examiner listed recurrent back 
muscle spasms and mild patellofemoral syndrome of the left 
knee.  

In July 1994, the veteran filed an original compensation 
claim for disabilities to include back muscle spasms in 
December 1991, and strained left knee in February 1992.

The veteran was seen with a complaint of pain in the mid-back 
area in August 1994.  There was no history of back pain prior 
to service.  He reported that the pain first occurred during 
boot camp and had been aggravated throughout his enlistment.  
Several days before, the veteran had been sitting down.  As 
he stood up, he felt a pain go up his back.  On examination, 
there was no edema, ecchymosis, or erythema.  Straight leg 
raising was negative.  On range of motion, the veteran was 
able to touch his toes and twist the trunk.  There was mild 
pain on both maneuvers.  No muscle spasm was noted.  Muscle 
strength was 5/5.  Deep tendon reflexes were intact.  
Neurologic check was intact in the extremities.  The 
assessment was mechanical lower back strain.  

On VA examination in December 1994, the veteran reported a 
history of left knee soreness in service which he stated was 
called patellofemoral syndrome that had abated now that he 
was no longer running with a ruck sack.  He had no symptoms.  
On examination, the knees appeared symmetrical.  There was no 
tenderness, crepitation or swelling of the knees.  There was 
stable range of motion from 0 to 140 degrees bilaterally.  
The veteran also reported an inservice history of back 
spasms.  The veteran further reported that his back spasms 
had abated; no current back spasms were reported.  The back 
appeared to be strong and symmetrical.  The lumbar lordosis 
was preserved.  There was no tenderness over the vertebral 
column or paravertebral muscles.  There was good range of 
motion with 100 degrees of forward flexion.  Left and right 
bending at the waist was to 45 degrees.  Left and right 
rotation at the waist was to 20 degrees.  The diagnoses 
included a history of tendonitis of the left knee, recovered, 
with no abnormality on examination.

On the March 1995 notice of disagreement, the veteran 
indicated that back problems and left knee pain started 
during service and had continued since discharge.  He 
reiterated that these conditions had been chronic. 


A June 1995 report from William F. Uthe, M.D., indicates that 
the veteran was seen for low back pain of about 3 years 
duration since he injured his low back in boot camp.  
Reportedly, he was lifting heavy crates of food when he had 
an acute onset of low back pain.  He originally was treated 
with Motrin and bed rest.  He subsequently had an improvement 
in his pain, but when he began marching and wearing a heavy 
backpack there had been a recurrence of pain.  Pain had been 
present ever since.  Back pain was episodic, but it did 
inhibit his ability to carry on normal work habits and 
lifestyle.  There were no radicular symptoms, numbness, 
tingling, or weakness.  Pain was confined to the back and it 
was precipitated by various movements of the trunk.  

On examination, the veteran was alert and in no distress.  He 
was sitting somewhat rigidly.  He did not appear to be in 
severe pain.  There was mild paralumbar spasm.  There was 
good range of motion in all areas.  There was no scoliosis.  
Neurologic examination of the lower extremities was 
completely unremarkable.  Straight leg raising was negative.  
The assessment was connective tissue injury to the low back.  

An August 1995 statement from Physical Therapy Services shows 
that the veteran reported with a complaint of intermittent 
pain of the central lumbosacral spine as well as a constant 
"tiredness" of the lumbar and thoracic paraspinals.  The 
problem was aggravated by lifting, sitting for more than 2 
minutes, lying supine at times, and static positions.  A 
change of position eased the veteran's complaints.  The 
problem worsened as the day progressed.  The veteran reported 
an initial back injury in 1990 in a motor vehicle accident.  
In 1991, he was injured in basic training when he strained 
his back for the second time.  He had continued to have 
problems ever since that episode.  The lumbar thoracic 
paraspinals showed increased tissue tightness and tenderness 
to moderate palpation.  The assessment was chronic low back 
pain maintained by poor posture, decreased awareness of 
biomechanical factors and lifting.  




II.  Service connection for left knee disability.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  With chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  As explained hereinbelow, the Board 
finds that the veteran has not presented a well grounded 
claim of entitlement to service connection for a left knee 
disability.

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran has contended that he has a left knee disability 
resulting from service; however, the evidence does not 
support this claim.  The veteran was seen on one occasion in 
service for left knee pain.  Clinical evaluation was negative 
and a left knee disability was not diagnosed.  On the May 
1994 separation examination, although clinical evaluation of 
the left knee was normal, the physician listed mild 
patellofemoral syndrome on the summary of defects and 
diagnoses.  


The only post service medical evidence relative to the left 
knee is contained within the December 1994 VA examination 
report.  At that time, the veteran reported that symptoms 
relating to the inservice patellofemoral syndrome had abated 
as he was no longer running with a ruck sack.  He had no 
symptoms.  The diagnoses included a history of tendonitis of 
the knee with no current abnormality.  The medical evidence, 
therefore, does not establish the presence of a current left 
knee disability.  

The Board notes that the Court held in Hampton v. Gober, 10 
Vet. App. 481 (1997), that the diagnosis of the disability 
claimed on appeal on the separation examination provides 
evidence of both a current condition and a relationship to 
service for purposes of determining whether a claim is well 
grounded.  The holding in Hampton, however, is 
distinguishable from the instant case.  In this case, (unlike 
Hampton where an immediate post service VA examination 
contained no express findings regarding the disability at 
issue) the December 1994 VA examination contained express 
findings relative to the left knee.  Furthermore, the 
diagnosis established that there was no current left knee 
disability.  Thus, as there is no plausible basis in the 
record to establish the presence of a current left knee 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); and Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

The only evidence that would support the veteran's claim of 
service connection for a left knee disorder is found in his 
statements; however, lay evidence is inadequate to establish 
a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, the veteran has not met the initial 
burden under 38 U.S.C.A.
§ 5107(a) of presenting a well grounded claim of service 
connection for a left knee disability.  






III.  Service connection for a back disability.

The veteran's claim of entitlement to service connection for 
a back disability is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the Board finds that he has 
presented a claim that is plausible.  The Board is also 
satisfied that all relevant evidence has been developed and 
that no further assistance is required to comply with the 
duty to assist under 38 U.S.C.A. § 5107(a).  In this regard, 
the case was remanded to the RO in May 1997 to obtain all 
medical records for the disabilities at issue and to afford 
the veteran a VA orthopedic examination with an opinion as to 
the etiology of all current back disability.  The veteran did 
not respond to a June 1997 RO letter that requested 
information as to all post service treatment records.  A VA 
orthopedic examination was scheduled in May 1998; the veteran 
failed to report for the May 1998 examination.  

In the March 1999 informal hearing presentation, it was 
contended that the RO had provided insufficient notice to the 
veteran of the potential negative consequences of his failure 
to report for the May 1998 VA examination under 38 C.F.R. 
§ 3.655.  As the Board is not applying the provisions of 
§ 3.655 in this case and, considering the favorable 
determination relative to this claim herein, the veteran's 
due process rights will not be abrogated in any way.  
Accordingly, the Board concludes that the medical record as 
currently constituted provides an adequate basis upon which 
the veteran's claim may be evaluated and that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been met.

The service medical records reveal that the veteran was 
treated on two occasions for low back complaints.  In 
December 1991, there was slight pain on palpation and the 
assessment was musculoskeletal strain.  The May 1994 
separation examination report includes a diagnosis of 
recurrent back muscle spasms.  In August 1994, there was mild 
pain on motion with an assessment of low back strain.  
Although there were no complaints or positive findings 
relative to the back on VA examination in December 1994, the 
June 1995 statement from Dr. Uthe shows the presence of back 
spasm with an assessment of connective tissue injury to the 
back.  Moreover, the veteran has reported that his back 
symptoms have been ongoing both during service and since 
discharge from service.  The medical evidence, therefore, 
demonstrates that the veteran currently suffers from a 
chronic low back strain that was first manifest during 
service.  See 38 C.F.R. § 3.303(b); and Savage, supra.  
Accordingly, the evidence supports the veteran's claim of 
entitlement to service connection for a back disability.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for a left knee disability is denied.

Entitlement to service connection for a back disability is 
granted.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


